372 Mich. 376 (1964)
126 N.W.2d 701
OTTO TAYLOR CONSTRUCTION COMPANY
v.
SAGINAW CIRCUIT JUDGE.
Calendar No. 30, Docket No. 49,808.
Supreme Court of Michigan.
Writ denied March 5, 1964.
Stanton, Taylor, McGraw & Collison (John W. McGraw, of counsel), for plaintiff.
Peter F. Cicinelli and Eugene D. Mossner, for defendant.
*377 BLACK, J.
This is an original petition for mandamus, companion to and submitted with J.A. Utley Co. v. Saginaw Circuit Judge, 372 Mich. 367. The principal difference between the Utley Case and this one is that the Taylor discovery order calls for production of statements made to adjusters by the plaintiff in negligence herself; whereas the Utley order calls principally for discovery of statements and documents made or prepared by persons other than the suing plaintiffs.
The presented questions are controlled as to answer by LaCroix v. Grand Trunk W.R. Co., 368 Mich. 321, and, so far as concerns the issue of privileged "work product," by Wilson v. Saginaw Circuit Judge, 370 Mich. 404, plus the mentioned Utley Case.
Writ denied. No costs.
The trial court, counsel for all parties in this case as well as in the Utley Case, and the profession generally, are respectfully advised that the Court is considering an amendment of GCR 1963, 310, the purpose of which in the main will be that of eliminating, from the scope of Rule 310 only, the so-called admissibility qualification. Court and counsel may therefore, until advised otherwise, pursue the practice prescribed by former Court Rule No 40 (1945), so far as concerns the discovery of books, papers, documents, accounts, letters, photographs, exhibits, or tangible things not privileged within the Wilson and Utley Cases.
KAVANAGH, C.J., and DETHMERS, KELLY, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.